Citation Nr: 1732220	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-42 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2013 for the award of service connection for mixed tension/migraine headaches.

2.  Entitlement to service connection for a right hand and/or wrist disability.

3.  Entitlement to service connection for a left hand and/or wrist disability.

4.  Entitlement to service connection for a right leg disability other than a right knee meniscal tear and knee joint osteoarthritis.

5.  Entitlement to service connection for a left leg disability other than left knee patellofemoral pain syndrome and knee joint osteoarthritis.

6.  Entitlement to service connection for a right knee meniscal tear and knee joint osteoarthritis.

7.  Entitlement to service connection for left knee patellofemoral pain syndrome and knee joint osteoarthritis.
8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability.

11.  Entitlement to an initial rating higher than 10 percent for mixed tension/migraine headaches.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from May 2014 and March 2017 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In the May 2014 decision, the RO denied service connection for bilateral arthritis of the hands and wrists, bilateral leg pain/cramping, a bilateral knee disability, recurrent neck pain, and tinnitus.  In the March 2017 decision, the RO granted service connection for mixed tension/migraine headaches and assigned an initial 10 percent disability rating, from March 18, 2013.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge at the RO on her December 2014 substantive appeal (VA Form 9).  She withdrew her hearing request in February and July 2016 (see a February 2016 statement submitted by her representative and a July 2016 "Statement in Support of Claim" form (VA Form 21-4138)).

In February 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In October 2016, the Board remanded the service connection and 1151 issues listed on the title page for further development.

In light of the Veteran's reported symptoms and contentions and the fact that the Board is granting service connection for left knee patellofemoral pain syndrome and knee joint osteoarthritis and a right knee meniscal tear and knee joint osteoarthritis, the Board has recharacterized the claims of service connection for right and left leg pain as claims of service connection for a right leg disability other than a right knee meniscal tear and knee joint osteoarthritis and a left leg disability other than left knee patellofemoral pain syndrome and knee joint osteoarthritis as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

Moreover, the Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for recurrent back pain and an acquired psychiatric disorder and the Board remanded these issues in October 2016 for further development.  The RO granted service connection for posttraumatic stress disorder and degenerative arthritis of the lumbar spine by way of the March 2017 rating decision, and thereby resolved the appeal as to these issues.

The issues of entitlement to service connection for bilateral hand/wrist disabilities, bilateral leg disabilities, and a cervical spine disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for migraine headaches was originally denied in an April 2010 rating decision on the basis that there was no medical evidence of any such disability which was incurred in or caused by service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  A petition to reopen the claim of service connection for migraine headaches was received on March 18, 2013; there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for migraine headaches subsequent to the April 2010 decision and prior to March 18, 2013.

3.  The evidence is at least evenly balanced as to whether the Veteran's current right knee meniscal tear and knee joint osteoarthritis had its onset in service.

4.  The evidence is at least evenly balanced as to whether the Veteran's current left knee patellofemoral pain syndrome and knee joint osteoarthritis had its onset in service.

5.  Tinnitus did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

6.  Since March 18, 2013, the Veteran's mixed tension/migraine headaches have been manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 18, 2013 for the award of service connection for mixed tension/migraine headaches are not met.  38 U.S.C.A. §§ 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2016), 3.155 (in effect prior to March 24, 2015), 3.156, 3.400, 20.302, 20.1103 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a right knee meniscal tear and knee joint osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left knee patellofemoral pain syndrome and knee joint osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2016).

5.  The criteria for an initial 50 percent rating for mixed tension/migraine headaches, since March 18, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the claims of service connection for a right knee meniscal tear and knee joint osteoarthritis and left knee patellofemoral pain syndrome and knee joint osteoarthritis, the claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for an earlier effective date for the award of service connection and a higher initial rating for mixed tension/migraine headaches, the appeal arises from the Veteran's disagreement with the effective date and initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date and initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the claim of service connection for tinnitus, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2013, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for tinnitus. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the October 2013 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA audiological examinations and opinions were obtained pertaining to the etiology of her claimed tinnitus.

In its October 2016 remand, the Board instructed the AOJ to, among other things, ask the Veteran to identify any outstanding private treatment records, attempt to obtain any identified and authorized private treatment records, and obtain an addendum medical opinion pertaining to the etiology of the Veteran's tinnitus.  The Veteran was afforded a VA audiological examination in May 2017 and an opinion was obtained that addresses the etiology of her tinnitus.  Moreover, the Veteran was asked to identify any outstanding private treatment records by way of a January 2017 letter and all identified private treatment records for which a sufficient authorization was received have been obtained and associated with the claims file.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

Hence, with respect to the claim of service connection for tinnitus, the AOJ substantially complied with all of the Board's October 2016 remand instructions. VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Analysis

A. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110  (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the award of service connection for mixed tension/migraine headaches is March 18, 2013, the date that the Veteran's petition to reopen the claim of service connection for a headache disability was received.  The RO initially denied the Veteran's claim of service connection for migraine headaches by way of an April 2010 rating decision on the basis that there was no medical evidence of any such disability which was incurred in or caused by service.  Specifically, the RO explained that although the Veteran's service treatment records included a June 1992 record of treatment for headaches and a diagnosis of headache of unknown origin, she was not diagnosed as having migraines in service.  Also, there were no post-service treatment records showing any diagnosis of or treatment for migraines.

The Veteran was notified of the RO's April 2010 decision, she did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the April 2010 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a petition to reopen the claim of service connection for migraine headaches in March 2013.  This petition was received by the RO on March 18, 2013.  The RO denied the March 2013 petition in the May 2014 rating decision.  A timely notice of disagreement with this decision was received in October 2014, a statement of the case was issued in November 2014, and a timely substantive appeal (VA Form 9) was received in December 2014.  The Board granted the petition to reopen the claim of service connection for migraine headaches in its October 2016 decision and remanded the underlying claim to the AOJ for further development.  The AOJ subsequently granted service connection for mixed tension/migraine headaches by way of the March 2017 rating decision, from which the current appeal originates. 

The Board acknowledges that following the receipt of the Veteran's March 2013 petition to reopen the claim of service connection for migraine headaches, the Veteran's service personnel records were associated with the claims file.  These service personnel records were not in the claims file at the time of the April 2010 rating decision.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c) (2016).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  Moreover, an award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).
In this case, the newly-associated service personnel records are not relevant to the claim of service connection for migraine headaches, as they do not address whether there were any in-service complaints of headaches or whether there was any medical relationship between the Veteran's claimed migraine headaches and service.  Also, the RO's March 2017 grant of service connection for mixed tension/migraine headaches was not, in whole or in part, based upon the evidence contained in the newly obtained service personnel records.  Accordingly, reconsideration of the Veteran's claim on a de novo basis under 38 C.F.R. § 3.156 (c) was not required based upon the additionally-received service personnel records and the provisions of 38 C.F.R. § 3.156 (c)(3) are not for application in this case and cannot serve as the basis for the grant of an earlier effective date.

The Board also acknowledges that medical records dated prior to the Veteran's March 2013 petition to reopen indicate that she was treated for headaches. 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (§ 3.157(b)(1) requires that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA).  This regulation is therefore not for application in connection with the instant claim.

The fact remains that there is no evidence of any unadjudicated formal petition to reopen the claim of service connection for migraine headaches subsequent to the April 2010 rating decision and prior to March 18, 2013, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, March 18, 2013 is the earliest possible effective date.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than March 18, 2013 and the appeal for an earlier effective date for the award of service connection for mixed tension/migraine headaches must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis and organic diseases of the nervous system (e.g., tinnitus), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis and organic diseases of the nervous system (e.g., tinnitus), are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113  (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
i. Bilateral Knee Disabilities

The report of a February 2017 VA knee examination reflects that the Veteran has been diagnosed as having a right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis.  Thus, current bilateral knee disabilities have been demonstrated.

There is also evidence of bilateral knee symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current disabilities were incurred in service.

The Veteran contends that she began to experience bilateral knee pain in service which she attributes to rigorous training and her usual work activities.  There is no evidence of any complaints of or treatment for knee problems in her service treatment records and she reported on a September 1992 report of medical history form completed for purposes of separation from service that she was not experiencing any "swollen or painful joints" or "trick or locked knee."  Nevertheless, she did report a history of occasional leg cramps on the September 1992 report of medical history form.

The Veteran's post-service medical records and lay statements (including her report during the February 2017 VA examination) indicate that she began to experience bilateral knee/leg symptoms during service and that such symptoms have continued in the years since that time.  The earliest post-service evidence of knee problems is a May 1996 treatment record from Sharp Rees-Stealy Medical Group, Inc. (Sharp Rees-Stealy) which reveals that the Veteran was experiencing bilateral knee pain and that she was diagnosed as having a bilateral knee strain.

The physician who conducted the February 2017 VA knee examination opined that the Veteran's bilateral knee disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran's service treatment records did not document objective findings consistent with a high energy injury to the soft tissue of osseous structures of the knees, such as fracture, internal derangement, tendon/ligament tear, or dislocation.  In the absence of such findings, a post traumatic or chronic inflammatory process is not likely ("less likely than not").  Moreover, the Veteran's service treatment records do not document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process, radiographs did not reveal any post traumatic changes and were inconsistent with a post traumatic process, and she did not complain of any knee symptoms during her separation examination.  Also, her right knee pathology was likely due to a right knee injury that she sustained in June 1999 that was part of a workman's compensation claim.

The February 2017 opinion is of little, if any, probative value because it is entirely based on a lack of evidence of treatment for knee problems in the Veteran's service treatment records.  The examiner did not acknowledge or discuss the Veteran's report of bilateral leg cramps on the September 1992 report of medical history form or the clinical evidence of treatment for bilateral knee pain in May 1996 which occurred prior to her post-service work-related knee injury.  Also, the examiner discounted, without explanation, the Veteran's reports of continuous knee symptoms in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report a continuity of bilateral knee symptomatology in the years since service.  Although she has provided some information which is inconsistent with a continuity of symptomatology since service, she did report occasional bilateral leg cramps at the time of her separation from service and there is evidence of treatment for bilateral knee pain several years following her separation from service.  In light of this evidence, the Board finds that the reports of a continuity of bilateral knee symptomatology in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced bilateral knee/leg symptoms in service and that there have been continuous symptoms in the years since service.  She has also been diagnosed as having current right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis.  In light of this evidence, the Board finds that the evidence is at least evenly balanced as to whether the evidence indicates that the current bilateral knee disabilities had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii. Tinnitus

A May 2017 VA audiological examination report indicates that the Veteran has been diagnosed as having tinnitus.  Thus, current tinnitus has been demonstrated.

The Veteran contends that she began to experience tinnitus in service while serving aboard Navy ships, during which time she was exposed to loud noises associated with helicopters, engines, machinery (e.g., pneumatic tools), sirens/distress signals, and communication earphones.  She claims that she began to experience some impaired hearing during this time and that the onset of tinnitus was concurrent with the hearing loss symptoms.  She also appears to contend that the tinnitus has continued in the years since service.

The Veteran is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict her reports and they are consistent with the evidence of record and the circumstances of her service.  Therefore, her reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The Veteran is also competent to report a continuity of tinnitus symptomatology in the years since service.  However, her reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

There is no evidence of any complaints of or treatment for tinnitus, hearing loss, or any other ear problems in the Veteran's service treatment records and her September 1992 separation examination was normal other than for slight anemia.  The first clinical evidence of tinnitus is a May 2013 VA psychiatry consultation note which includes a report of tinnitus. There is no medical evidence of any earlier tinnitus following service.  The Board acknowledges that there is lay evidence of earlier tinnitus following service in that the Veteran has reported a continuity of tinnitus symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports of a continuity of tinnitus symptomatology in the years since service are not credible.

The absence of any clinical evidence of tinnitus for over two decades after the Veteran's separation from active service in September 1992 is one factor weighing against a finding that her current tinnitus was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

The Veteran has provided information and statements which are inconsistent with her reports of a continuity of tinnitus symptomatology.  She has claimed that her tinnitus began in service at the same time that she began to experiencing hearing impairment and that tinnitus has continued in the years since that time. However, she reported on the September 1992 report of medical history form completed for purposes of separation from service and on a post-service report of medical history form dated in March 1993 that she was neither experiencing, nor had she ever experienced, any ear trouble or hearing loss.  Also, she reported during a July 2013 VA nurse/primary care evaluation that she had been experiencing "slight ringing in both ears" for 6 months.  Such information provided by the Veteran is inconsistent with her contentions that she has experienced a continuity of tinnitus symptomatology in the years since service.  The Board finds the contemporaneous statements and those made to health care providers to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

In light of the absence of any evidence of complaints of treatment for tinnitus in the Veteran's service treatment records, the fact that her September 1992 separation examination was normal other than for slight anemia, the absence of any clinical evidence of tinnitus for over two decades following service, and the information and statements provided by the Veteran that are inconsistent with her reports of a continuity of tinnitus symptomatology, the Board concludes that her reports concerning the history of her current tinnitus (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case.

The examiner who conducted an April 2014 VA audiological examination initially opined that the Veteran's tinnitus was not likely ("less likely than not"/"less than 50 percent probability") caused by or a result of military noise exposure.  He reasoned that the tinnitus was claimed as being bilateral, but that the Veteran's hearing loss appeared to be unilateral or at least asymmetrical.  She served for 3 years as an electrician and there was a high probability of exposure to hazardous levels of noise affecting both ears.  She worked as a delivery truck driver for 8 years following service and skated as a hobby.  The duration, frequency, and noise generated from the type of skating was unknown.

The April 2014 examiner then opined that the Veteran's tinnitus was "as likely as not (less than 50/50 probability) exclusively caused by, or incurred while in the military service."  He explained that there was no pre-military exposure to hazardous noise per the Veteran's verbal report.  There was a high probability of exposure to hazardous noise levels given the Veteran's military occupational specialty and she was exposed to such noise for a maximum of 3 years.  She reported constant exposure to helicopters for 8 months while in the Persian Gulf.

The audiologist who conducted the May 2017 VA audiological examination opined that the Veteran's tinnitus was not likely ("less likely than not"/"less than 50 percent probability") caused by or a result of military noise exposure.  The examiner reasoned that although the Veteran reported that tinnitus started during service while aboard a Navy ship, there was no evidence that she ever reported tinnitus during service or right after service.  Specifically, she denied having any hearing loss or ear trouble on the September 1992 report of medical history form and also denied such problems approximately 6 months following her separation from service on the March 1993 report of medical history form.  Moreover, she reported during the July 2013 VA nurse/primary care evaluation that she had been experiencing slight ringing in both ears for 6 months and that she did not have any hearing loss.  Thus, her tinnitus was not likely ("less likely than not") related to military noise exposure.

The opinions of the April 2014 examiner are of little probative value because they are seemingly confusing and contradictory.  Specifically, they indicate that the Veteran's tinnitus was both likely and not likely associated with her in-service noise exposure.  

The May 2017 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). The May 2017 opinion is based upon an examination of the Veteran and a complete review of her medical records and reported history, and is accompanied by a specific rationale that is consistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed her belief that her current tinnitus is related to her exposure to loud noises in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that exposure to loud noise may cause tinnitus is commonly known and, therefore, the Veteran's testimony that her tinnitus is related to her in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The question presented in this case (i.e., whether any relationship exists between the Veteran's current tinnitus and her military service) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to establish nexus through her own opinion, as a lay person she has not been shown to be capable of making such conclusions on such a complex medical matter.  An opinion as to the link between any current tinnitus and in-service noise exposure, where there is no credible evidence of tinnitus for over two decades after service, is one requiring specialized knowledge and testing to understand the complex nature of the auditory system.  The Veteran has not indicated that she has such experience.  Hence, her opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinion of the trained health care professional who provided the May 2017 opinion to be of greater probative weight than the Veteran's more general lay assertions. 

There is no other evidence of a relationship between the Veteran's current tinnitus and service, and neither she nor her representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current tinnitus manifested in service, manifested within a year after her September 1992 separation from service, is the result of exposure to loud noise in service, or is otherwise related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

C. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's mixed tension/migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100 as migraine headaches.  Under DC 8100, migraines are rated as follows: a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , DC 8100.

VA's Adjudication Procedures Manual (M21-1) defines "prostrating" under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b) (June 15, 2015).

In this case, medical records dated from December 2012 to November 2015 and an October 2014 statement from the Veteran (VA Form 21-4138) indicate that she experienced severe and "chronic and very debilitating headaches."  The headaches occurred several times per week (e.g., 3 to 4 times per week), lasted all day and occasionally up to 2 weeks at a time, were 8/10 in intensity at their worst, and were associated with nausea/vomiting.  She occasionally had to leave work due to the severity of the headache pain and she had to be excused from work for 2 to 3 days at a time.  She used medications to treat her headaches and some medications decreased the intensity of her headaches to 6-7/10.  The Veteran was diagnosed as having chronic, frequent, and intractable migraine headaches.

The Veteran reported during a February 2017 VA headache examination that she experienced daily and nearly constant headaches which were occasionally "very intense" and were described as bilateral retro-orbital pain which spread to her whole head like it was "going to explode."  The pain was pulsating/throbbing and worsened with physical activity.  She also experienced associated nausea, vomiting, and sensitivity to light and sound.  She took medications to treat her headaches.  She worked 5 days a week for 6 hours at a time as an esthetician, but she struggled to perform her job due to headaches and musculoskeletal pain.  She was able to relieve her headaches when she got home to a quiet place.  There were no characteristic prostrating attacks of migraine/non-migraine headache pain and no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's headaches.  A diagnosis of mixed-tension/migraine headaches was provided.  This disability impacted the Veteran's ability to work.

In a February 2017 addendum, the examiner who conducted the February 2017 examination reported that the Veteran returned to speak with the examiner about her prior examination.  The Veteran explained to the examiner that her headaches were "debilitating and prostrating" and required her to lie down in a place where there was no noise or light.  She had called in sick to work 15 to 20 times during the previous 6 months.

The evidence reflects that the Veteran's headaches most closely approximate the criteria for a 50 percent rating under DC 8100.  She experiences chronic and severe headaches anywhere from three times a week to every day, they require her to rest in a place without light or noise, and they last for up to 2 weeks at a time.  The headaches are accompanied by nausea, vomiting, and sensitivity to light and sound. The Veteran has been employed during the claim period, but she has missed significant time from work (sometimes multiple days per week) due to her headaches.

The Court has held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating," and that "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In Pierce, the Court explained that where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  Id. at 445.  In addition, the Court acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the service-connected headaches are manifested by frequent completely prostrating and prolonged attacks and that they are capable of producing of severe economic inadaptability.  Therefore, an initial 50 percent rating is warranted since the effective date of service connection.  This is the maximum possible schedular rating under DC 8100.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.

D. Additional Considerations

As a final point, the Board notes that while the Veteran has reported employment difficulties due to service-connected disabilities during the claim period and there is evidence of a potential period of unemployment during this period, the most recent evidence of her employment status (i.e., the report of the May 2017 VA headache examination) reflects that she is gainfully employed on a part-time basis.  Overall, in conjunction with the appeal for a higher initial rating for the service-connected headaches, neither the Veteran nor her representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an effective date earlier than March 18, 2013 for the award of service connection for mixed tension/migraine headaches is denied.

Entitlement to service connection for a right knee meniscal tear and knee joint osteoarthritis is granted.

Entitlement to service connection for left knee patellofemoral pain syndrome and knee joint osteoarthritis is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial 50 percent rating, from March 18, 2013, for mixed tension/migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In its October 2016 remand, the Board explained that entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability was denied by way of a March 2016 rating decision and that the Veteran expressed disagreement with this decision on an April 2016 VA Form 9.  Therefore, the Board instructed the AOJ to issue a statement of the case with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability.  A review of the claims file reflects that no statement of the case addressing the 1151 claim was ever issued.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As a statement of the case pertaining to the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability does not appear to have been issued, the Board is unfortunately compelled to again remand the 1151 matter for compliance with the instructions in its October 2016 remand.

As for the claims of service connection for right and left leg disabilities other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In the present case, a March 2012 examination report from Sharp Rees-Stealy indicates that the Veteran reported that she experienced bilateral thigh pain and that she was diagnosed as having limb pain.  Service treatment records include a September 1992 report of medical history form completed for purposes of separation from service on which the Veteran reported a history of occasional leg cramps.  She has alluded to a continuity of bilateral leg symptomatology in the years since service.  Hence, there is competent evidence of persistent or recurrent symptoms of a bilateral leg disability, evidence of leg cramps in service, and competent evidence of a continuity of leg symptomatology in the years since service, suggesting that a current bilateral leg disability may be related to service. Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current bilateral leg disability is triggered.  Such an examination is needed to determine whether the Veteran has any current leg disability(ies) other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis and to obtain a medical opinion as to the etiology of any such disability(ies).

With respect to the claims of service connection for bilateral hand/wrist disabilities and a cervical spine disability, the Veteran contends that she began to experience hand, wrist, and neck pain in service associated with her training and work activities.  She also contends that such symptomatology has continued in the years since service, but there is some evidence to the contrary.  For instance, her September 1992 separation examination was normal other than for slight anemia, there is no evidence of any hand, wrist, or neck symptoms for years following service, and the Veteran has provided information which is inconsistent with a continuity of hand, wrist, and cervical spine symptomatology in the years since service.

The Veteran was afforded VA hand, wrist, and cervical spine examinations in February 2017 and was diagnosed as having bilateral synovitis of the hands and wrists and degenerative arthritis of the cervical spine.  

The examiner who conducted the examinations provided an opinion that the Veteran's cervical spine disability was not likely caused by her service-connected headaches.  The examiner did not provide any opinion, however, as to whether the diagnosed cervical spine disability was directly related to service.  Hence, a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the February 2017 VA cervical spine examination) that addresses whether the Veteran's current cervical spine disability was incurred in service.  In this regard, the opinion provider should specifically address an April 2017 letter from acupuncturist C. Miller, L. Ac,. Dipl. Ac. in which she explains that migraines are often caused by cervical spine disabilities.  In light of the fact that there is evidence of treatment for headaches in the Veteran's service treatment records, the opinion provider should explain whether the in-service headaches were a manifestation of an in-service cervical spine disability.

The February 2017 examiner also opined that the Veteran's synovitis of the hands and wrists was not likely "less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran's service treatment records did not document any objective findings consistent with a high energy injury to the soft tissues or osseous structures of her hands or wrists, such as fracture, tendon/ligament tear, or dislocation.  In the absence of such findings, a posttraumatic or chronic inflammatory process was not likely ("less likely than not").  Moreover, her service treatment records did not document any repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process, radiographs did not reveal any posttraumatic changes and were inconsistent with a posttraumatic process, and the Veteran did not complain of hand or wrist symptoms during her separation examination.

The February 2017 hand and wrist opinions are insufficient because they are entirely based on the absence of evidence of treatment for specific injuries in the Veteran's service treatment records.  The examiner did not acknowledge or discuss the significance, if any, of the Veteran's treatment for bilateral hand problems in service in December 1990, January 1991, and July 1992 (including a left hand injury when a rack fell on the Veteran's hand).  Therefore, a remand is also necessary to obtain addendum opinions (preferably from the examiner who conducted the February 2017 VA hand and wrist examinations) that address whether the Veteran's current bilateral hand and wrist disabilities were incurred in service.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral elbow disability (see a March 2016 rating decision and the Veteran's April 2016 VA Form 9).  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the San Diego Vista electronic records system and dated since April 2017; and all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current leg disability other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis. All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any leg disabilities other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis that have been diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current leg disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's report of occasional leg cramps in service, or is otherwise the result of a disease or injury in service? 

In answering the above question, the examiner should specifically acknowledge and comment on any leg disabilities other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved), the Veteran's report of occasional leg cramps on the September 1992 report of medical history form, and her reports of bilateral leg symptoms in the years since service.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2017 VA hand examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of any current hand disability. 

If the individual who conducted the February 2017 VA hand examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review. Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should identify any hand disability that has been diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hand disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's hand problems/injuries in service, or is otherwise the result of a disease or injury in service? 

In answering the above question, the examiner should specifically acknowledge and comment on any hand disability diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved), the instances of treatment for hand problems in the Veteran's service treatment records in December 1990, January 1991, and July 1992, and her reports of hand symptoms in the years since service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2017 VA wrist examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of any current wrist disability. 

If the individual who conducted the February 2017 VA wrist examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should identify any wrist disability that has been diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current wrist disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's hand problems/injuries in service, or is otherwise the result of a disease or injury in service? 

In answering the above question, the examiner should specifically acknowledge and comment on any wrist disability diagnosed since approximately March 2013 (even if the disability is currently in remission or has completely resolved), the instances of treatment for hand problems in the Veteran's service treatment records in December 1990, January 1991, and July 1992, and her reports of wrist symptoms in the years since service.  

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

6.  After the above development has been completed, readjudicate the claims of service connection for bilateral hand/wrist disabilities, a bilateral leg disability other than other than right knee meniscal tear, left knee patellofemoral pain syndrome, and bilateral knee joint osteoarthritis, and a cervical spine disability.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


